 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
                                                   ***
 9                                                            Case No. 2:16-cv-01999-RFB-PAL
     KRAIG SMITH,
10                                                                 ORDER TO PRODUCE
                           Plaintiff,
                                                                     KRAIG SMITH,
11
              v.                                                         #87838
12
     NYE COUNTY DETENTION CENTER, et al.,
13
                         Defendants.
14
15
        TO:        MONICA NAVARRO, NEVADA DEPARTMENT OF CORRECTIONS; and
16      TO:        JERRY HOWELL, WARDEN, SOUTHERN DESERT
17                 CORRECTIONAL CENTER, INDIAN SPRINGS, NV
                   UNITED STATES MARSHAL FOR THE DISTRICT OF
18                 NEVADA AND ANY OTHER UNITED STATES MARSHAL
19
20          THE COURT HEREBY FINDS that KRAIG SMITH, #87838, is presently in custody
21   of the Nevada Department of Corrections, located at Southern Desert Correctional Center, Indian
22   Springs, Nevada.
23          IT IS ORDERED that the Warden of Southern Desert Correctional Center, or his
24   designee, shall transport and produce KRAIG SMITH, #87838, to the Lloyd D. George United
25   States Courthouse, 333 Las Vegas Boulevard, South, in LV Courtroom 7C, Las Vegas, Nevada,
26   on or about Thursday, January 3, 2019, at the hour of 10:00 A.M., to attend the closing argument
27   to the motion hearing in the instant matter, and arrange for his appearance on said date as may be
28   ordered and directed by the Court entitled above, until the said KRAIG SMITH, #87838,
 1   is released and discharged by the said Court; and that the said KRAIG SMITH, #87838, shall
 2   thereafter be returned to the custody of the Warden, Southern Desert Correctional Center, Indian
 3   Springs, NV, under safe and secure conduct.
 4
 5          DATED this 17th day of December, 2018.

 6
                                                   _________________________________
 7                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               Page 2 of 2
